Citation Nr: 0611374	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-34 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to an initial compensable rating for 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issue of service connection for skin cancer is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

VA audiological examinations show that the veteran's 
bilateral hearing loss is productive of no more than Level II 
hearing in the right ear and Level I in the left ear.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of zero 
percent for a bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 3.321, 4.3, 4.7, 4.85, 4.86 and Diagnostic Code 
6100 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice requirements have been satisfied by virtue of a letter 
sent to the veteran in September 2003.  The content of the 
notice provided fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  VA examinations and a Board hearing were 
conducted in conjunction with the matter on appeal. 

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

An assigned evaluation is determined by mechanically applying 
the rating criteria to certified test results.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Disability 
evaluations of defective hearing range from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability for service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 Diagnostic Code 6100.  Copies of 
these tables from the rating code were provided to the 
veteran in the statement of the case.

VA examinations were conducted in October 2003 and August 
2005.  The October 2003 test results yielded numeric 
designations which equated to Level I hearing loss in the 
right ear and Level I hearing loss in the left ear.  The 
August 2005 test results equated to Level II hearing loss in 
the right ear and Level I hearing loss in the left ear.  Both 
result in a noncompensable rating. 

Consequently, the audiometry findings do not support the 
assignment of a disability evaluation higher than 0 percent 
(noncompensable) under 38 C.F.R. Part 4, including §§ 4.85, 
4.86, 4.87 and Diagnostic Code 6100.  The preponderance of 
the evidence is against the veteran's claim and it must be 
denied. 


ORDER

Entitlement to an initial compensable rating for 
sensorineural hearing loss is denied.


REMAND

The veteran claims that his currently diagnosed skin cancer 
began during military service when he received excessive 
exposure to the sun while working on the flight line in 
Libya.  In light of the veteran's military and medical 
history, VA medical opinions are needed for proper 
adjudication of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of his skin cancer.  
The veteran's complete claims folder must 
be made available to the examiner in 
conjunction with the examination.  The 
examiner should provide opinion as to 
whether the veteran's skin cancer is at 
least as likely as not (a probability of 
50 percent or better) related to his 
military service.   A complete rationale 
for any opinion expressed should be 
included in the report.  

2.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


